Case 19-90402-BHL-13          Doc 16     Filed 04/09/19     EOD 04/09/19 13:43:36         Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

 In Re:                                            Case No. 19-90402-BHL-13

 Calvin R. Davis
  aka Calvin Ray Davis
 Erin Renee Davis
  aka Erin Davis                                   Chapter 13
  aka Erin Hyatt
  aka Erin R. Gravitt
  aka Erin R. Hyatt

 Debtor(s).                                        Judge Basil H. Lorch III

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of Franklin

Credit Management Corporation as servicer for Deutsche Bank National Trust company, as

certificate trustee on behalf of Bosco Credit II Trust Series 2010-1, in the above captioned

proceedings.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   P.O. Box 476
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor

                                 CERTIFICATE OF SERVICE

I certify that on April 3, 2019, a copy of the foregoing Notice was filed electronically. Notice of
this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:
Case 19-90402-BHL-13          Doc 16     Filed 04/09/19     EOD 04/09/19 13:43:36         Pg 2 of 2



       Lloyd Koehler, Debtors’ Counsel
       lloydkoehler@hotmail.com

       Joseph M. Black, Jr., Trustee
       jmbecf@trustee13.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on April 3, 2019, a copy of the foregoing Notice was mailed by first-class
U.S. Mail, postage prepaid and properly addressed to the following:

       Calvin R. Davis, Debtor
       4410 Tunnel Mill Road
       Charleston, IN 47111

       Erin Renee Davis, Debtor
       4410 Tunnel Mill Road
       Charleston, In 47111
                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Attorney for Creditor
